DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-4 are pending in the application, with claims 1-2 amended and new claims 3-4 added.

Response to Arguments
 	Applicants’ 10/4/21 claim amendments and arguments have been fully considered, but are not found persuasive, and/or where the claim amendments necessitated new grounds of rejection, as presented below.

 	As to claim 1, Applicants assert on pages 4-5 that Pickering fails to teach that the claimed holes have a cross-section that decreases in diameter from the inner surface towards the outer surface of the hollow body.   Applicants argue that Pickering teaches that holes 52 extend from an inner end 54 at the inner wall surface to an outer end 56 at the outer wall surface but do not decrease in diameter, where the inner end 54 is lower than the outer end 56 of the holes 52.  Applicants further argue that the invention holes facilitate cleaning by presenting a decreasing section towards the outside. 	This is not persuasive, as Pickering [0020] (as cited in the rejection) discloses that the holes 52 are provided at an angle to inner and outer wall surfaces [0020],ll.5-8, such that the hole on the inner surface has larger diameter than the diameter of the hole within the wall, such that Pickering discloses that the hole diameter decreases from the inner wall surface toward the outer surface (as the internal wall hole diameter), according to this term’s broadest reasonable interpretation.  Further, Applicants’ 
	Applicants argue the same limitations for the remaining claims as presented above.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Pickering (WO 2006/058409 A1)



    PNG
    media_image1.png
    665
    538
    media_image1.png
    Greyscale
 	As to claim 1, Pickering discloses a menstrual cup (Abstract), comprising: 	a hollow body (22) including:  		an upper opening defined by a rounded peripheral rim/lip (34) [0016]-[0018]; and a 		hollow cylindrical portion (38)/(36) of smaller diameter than the peripheral rim/lip (34) and being connected to a hollow lower portion (36) of smaller diameter and decreasing section, which is closed at its bottom end (32) and extended at its bottom end (36) by: a grip extension (40) Fig.4 [0016]-[0018];  		 wherein the cylindrical portion (36)/(38) and the gripping extension (40) have peripheral ribs (42, 44) Fig.4 [0018],ll.3;  	 	wherein the hollow cylindrical portion (36)/(38) comprises:  			an inner surface and an outer surface Fig.4; and  		 	a plurality of small holes (52, 54, 56) extending from said inner surface to said outer surface Fig.4 [0020] through which air can pass into the hollow body (22), preventing the creation of a vacuum therein [0020],ll.9-12, wherein the holes (52, 54, 56) have a cross-section that decreases in diameter from the inner surface towards the outer surface of the hollow body Fig.4 [0020].

 	As to claim 2, Pickering discloses that the peripheral rim (34) comprises an upper portion Fig.4 with a circular cross section (as portion of rim 34 with circular cross section Fig.4) that is connected on the exterior thereof with the cylindrical portion (38) Fig.4 by means of peripheral ramp having a generally linear outer surface Fig.4 (where 34/38 connection has an angled surface as peripheral ramp according to its broadest reasonable interpretation).

 	As to new claim 3, Pickering discloses wherein the grip extension (40) of the cup includes a hollow cylindrical segment (42) that terminates internally in a hollow head provided with an end opening Fig.4 (hollow, with end opening Fig.4 [0023],ll.10-11).

    PNG
    media_image2.png
    142
    260
    media_image2.png
    Greyscale

 	As to new claim 4, Pickering discloses wherein the peripheral rim (rounded peripheral rim/lip 34 Fig.4) comprises an upper portion with a circular cross-section Fig.4 that is connected on the exterior thereof Fig.4 with the cylindrical portion (36)/(38) [of the hollow body (22) Fig.4, as presented above] by a peripheral ramp having a generally linear outer surface (Fig.4 annotated above).  

Conclusion
 	Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).   Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, including, e.g.: Contente (US 6264638 B1) (e.g., Fig.23;Col.16,ll.13-58).

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781